     Case 2:21-cv-00063-EEF-DMD Document 1 Filed 01/12/21 Page 1 of 8




                          UNITED STATES DISTRICT COURT
                          EASTERN DISTRICT OF LOUISIANA


JONATHAN IRWIN,                                )    CIVIL ACTION NO.:
                                               )
                                               )
     Plaintiff                                 )    JUDGE:
                                               )
     versus.                                   )
                                               )    MAGISTRATE:
ALTAQUIP, LLC AND THE SCOTT                    )
                                               )
FETZER COMPANY                                 )    JURY TRIAL DEMANDED
                                               )
     Defendant                                 )



                                           COMPLAINT

  1. NOW INTO COURT through undersigned counsel comes Plaintiff, Jonathan Irwin who

     asserts claims against his former employers Altaquip, LLC and The Scott Fetzer Company

     arising out of their retaliation and termination of him in direct violation of Title VII of the

     Civil Rights Act of 1963, 42 U.S.C. § 2000e et seq. and the Americans with Disabilities Act.

                               JURISDICTION AND VENUE



  2. Plaintiff brings this action against Defendants to redress the deprivation of his rights secured

     by Title VII of the Civil Rights Act and the Americans with Disabilities Act of 1990 and thus

     jurisdiction is proper under 28 U.S.C. §1331.




                                                1
   Case 2:21-cv-00063-EEF-DMD Document 1 Filed 01/12/21 Page 2 of 8




3. Venue is proper in the Eastern District of Louisiana under 28 U.S.C. § 1391 because it is

   where Defendants are subject to personal jurisdiction, where Defendants do business in the

   State of Louisiana, and where the unlawful acts complained of occurred

                                         PARTIES

4. Plaintiff is a person of the age of majority and a citizen of the State of Louisiana. During all

   times relevant, Plaintiff was employed by Defendant at one or more local locations of

   business owned and operated by Defendant.

5. Defendant Altaquip, LLC is a foreign corporation doing business in the State of Louisiana,

   Parish of Tangipahoa.

6. Defendant The Scott Fetzer Company is a foreign corporation, doing business in the State of

   Louisiana, Parish of Tangipahoa in affiliation with Altaquip, LLC. The Scott Fetzer

   Company’s Human Resources Department was directly involved in addressing Plaintiff’s

   complaints.

                                 FACTUAL BACKGROUND

7. Plaintiff worked for Defendants from August 2018 to September 2019 at Altaquip’s

   Hammond, Louisiana location.

8. He was promoted to the position of Service Center Manager in October 2018, and he worked

   for Defendants without incident until March 2019.

9. In March of 2019, Plaintiff’s female assistant complained of sexual harassment by the Area

   General Manager for the location.


                                              2
   Case 2:21-cv-00063-EEF-DMD Document 1 Filed 01/12/21 Page 3 of 8




10. This harassment ultimately led to her being forced to resign and filing a charge with the

    Equal Employment Opportunity Commission (“EEOC”).

11. Plaintiff also reported the Area General Manager’s inappropriate and unlawful

    behavior toward his assistant to Defendants in or around April of 2019.

12. In response, Defendant Altaquip removed the offending Area General Manager from the

    location and assigned a new Area General Manager to the Hammond location.

13. However, immediately upon his assignment, the new Area General Manager advised

    Plaintiff that he was aware that Plaintiff had reported his predecessor’s unlawful conduct

    toward his assistant and supported her claim of sexual harassment and made it clear that he

    (the new Area General Manager) was not happy that Plaintiff was in support of his

    assistant’s claim.

14. Thereafter, the new Area General Manager began to baselessly criticize Plaintiff’s work,

    despite the fact that Plaintiff consistently made his designated goals and metrics.

15. Plaintiff is a veteran and has PTSD and physical limitations due to his time in the service,

    facts known to Defendants’ management.

16. Specifically, Plaintiff has a difficult time climbing up stairs.

17. Prior to April 2019, this was not an issue and Plaintiff’s need to avoid stairs was readily

    accommodated and he was able to perform the essential functions of his job with this

    accommodation.




                                               3
   Case 2:21-cv-00063-EEF-DMD Document 1 Filed 01/12/21 Page 4 of 8




18. However, after Plaintiff reported the old Area General Manager, Defendant Altaquip’s

   management began to harass him regarding his disability and forced him to exceed his

   physical limitations by requiring him to navigate the stairs.

19. In addition, Defendant Altaquip attempted to provoke Plaintiff in an effort to cause a flare up

   of his PTSD condition.

20. Plaintiff complained to senior officials at both Defendant The Scott Fetzer Company and

   Defendant Altaquip regarding this harassment and retaliation.

21. Defendant Altaquip simply disregarded Plaintiff’s complaints.

22. Despite the fact that Human Resources at The Scott Fetzer Company were directly involved

   in responding to Plaintiff’s claims, no action was taken to stop the harassment of and

   retaliation against Plaintiff.

23. Accordingly, based on this clear harassment and retaliation, Plaintiff contacted the EEOC’s

   field office to file a charge against Defendants.

24. This information was communicated to Defendants management.

25. The day after Plaintiff went to the EEOC’s office, Defendants terminated Plaintiff for

   reasons that were false, pretextual and without merit.

 COUNT I: VIOLATION OF TITLE VII OF THE CIVIL RIGHTS ACT OF 1963, 42
                        U.S.C. § 2000E ET SEQ.


26. Plaintiff asserts every paragraph above as if re-asserted in their entirety herein.




                                              4
   Case 2:21-cv-00063-EEF-DMD Document 1 Filed 01/12/21 Page 5 of 8




27. Defendants’ harassment, retaliation and ultimate termination of Plaintiff was solely because

    he supported the claims of sexual harassment brought by his assistant.

28. Such actions are a blatant violation of Title VII of the Civil Rights Act of 1963.

    COUNT II: VIOLATION OF THE AMERICANS WITH DISABILITIES ACT

29. Plaintiff asserts every paragraph above as if re-asserted in their entirety herein.

30. Plaintiff advised Defendants that he has a physical disability in the form of a limited ability

    to climb stairs and that he also suffered from PTSD from his time serving his country in the

    armed forces.

31. With reasonable accommodation, Plaintiff was able to perform the essential functions of his

    job.

32. In an effort to harass, intimidate and retaliate against him for supporting his assistant’s claim

    of sexual harassment, Defendants specifically targeted and harassed Plaintiff due to his

    disabilities.

33. In addition, Defendants withdrew the reasonable accommodation that had made for

    Plaintiff’s physical disability by requiring him to frequently navigate the staircase to the

    second floor, when such had not been and was not necessary for him to perfume his job prior

    to his supporting his assistant’s claim.

34. Such actions are directly in violation of the Americans with Disabilities Act.

                              ADMINISTRATIVE REMEDIES

35. The Plaintiff filed a Charge of Discrimination with the Equal Employment Opportunity


                                               5
       Case 2:21-cv-00063-EEF-DMD Document 1 Filed 01/12/21 Page 6 of 8




       Commission (“EEOC”) with regard to the claims within 180 days of the acts of

       discrimination of which he now complains.

   36. The Plaintiff received a Notice of Right to Sue letter from the EEOC, within 90 days of filing

       this Complaint.

   37. All conditions precedent to the institution of this lawsuit have been fulfilled.

                                        JURY DEMAND

   38. Plaintiff demands trial by jury of all issues, claims, and defenses in this action that are triable

       as of right by jury.

                                      PRAYER FOR RELIEF
       WHEREFORE, Plaintiff, Jonathan Irwin, respectfully requests that this Court enter a

judgment in favor of Plaintiff, and against Defendants, Altaquip, LLC and The Scott Fetzer

Company, and award damages for compensatory damages; for loss of earnings, for exemplary

damages; punitive damages; liquidated damages, past, present, and future lost wages and/or loss of

earning capacity and/or employability; statutorily-dictated one year’s wages, attorney’s fees and

costs; and all other appropriate relief as may be just and proper.



                                                Respectfully Submitted,

                                                /s/ Mary Bubbett Jackson                  _
                                                Jody Forester Jackson, (La. Bar No. 28938)
                                                Mary Bubbett Jackson, (La. Bar No. 29110)
                                                JACKSON+JACKSON
                                                201 St. Charles Avenue, Suite 2500
                                                New Orleans, Louisiana 70170

                                                   6
      Case 2:21-cv-00063-EEF-DMD Document 1 Filed 01/12/21 Page 7 of 8




                                    T: (504) 599-5953
                                    F: (888) 988-6499
                                    E: jjackson@jackson-law.net
                                       mjackson@jackson-law.net
                                    Attorneys for Plaintiffs




Please Serve:

Altaquip, LLC
Through its registered agent:
Corporate Creations Network, Inc.
1070-B West Causeway Approach
Mandeville, LA 70471


The Scott Fetzer Company
Through its registered agent:
Corporate Creations Network, Inc.
119 E. Court Street
Cincinnati, OH 45202




                                      7
Case 2:21-cv-00063-EEF-DMD Document 1 Filed 01/12/21 Page 8 of 8




                       CERTIFICATE OF SERVICE

      I hereby certify that a copy of the foregoing pleading has been served on all
 counsel of record via the Court’s Electronic Filing System.


      This 27th day of May, 2011.




                                    /s/ J. Forester Jackson
                                    J. Forester Jackson




                                       8
